Alico, Inc. Announces Regular Quarterly Dividend LaBelle, FL, April 29, 2008 — Alico, Inc. (NASDAQ: ALCO), a land management company, announced that at its Board of Directors meeting on April 25, 2008, the Board declared a regular quarterly dividend in the amount of $0.275 per share to be paid to shareholders of record as of July 31, 2008 with payment expected on or about August 15, 2008. John R Alexander, Chairman and CEO, stated "As we work through these current uncertain market conditions we are confident with our Company’s stability and strength.We are proud to pay a dividend again this quarter making it the 12th consecutive quarterly dividend." About Alico, Inc. Alico, Inc., a land management company operating in Central and Southwest Florida, owns approximately 135,500 acres of land located in Collier, Glades, Hendry, Lee and Polk counties. Alico is involved in various agricultural operations and real estate activities. Alico's mission is to grow its asset values through its agricultural and real estate activities to produce superior long-term returns for its shareholders. For Further Information Contact: John R.
